DETAILED ACTION
This office action is in response to the amendment filed 12/07/2020.  As directed by the amendment, claims 1, 8, 10, and 12 were amended, claims 2-3, 5-7, 9, 11, and 13-14 were cancelled, and no claims were newly added.  Thus, claims 1, 4, 8, 10, and 12 are presently pending in this application. 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/07/2020 has been entered.
 
Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 4, 8, 10, and 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the vibration modules" in lines 9-10.  There is insufficient antecedent basis for this limitation in the claim, as line 5 recites, “at least one vibration module” and therefore there is insufficient antecedent basis for a plural number of vibration modules, as only one vibration module was previously recited.  Lines 13-14 recites “the fabric layers”, which has insufficient antecedent bases because line 2 recites “a fabric layer” and therefore there is insufficient antecedent basis for a plural number of fabric layers.
Claim 12 recites the limitation "the Light Emitting Diodes" in line 2.  There is insufficient antecedent basis for this limitation in the claim, as claim 1, from which claim 
Claims 4, 8, and 10 are rejected for being either directly or indirectly depending from a rejected claim base.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
Claims 1, 4 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Walker (2010/0249637) in view of  Wistrand (2015/0174391), Moon (2007/0167885), Pryor et al (2011/0224584), Imboden et al (2013/0109914), and Chauve et al (4,716,898)
Regarding claim 1, Walter in fig 1b teaches a vibrational massage device including a fabric layer (52) (sleeve (12) of fig 1a may be formed of a fabric such as cotton, wool, polyester, or nylon (para [0024]), and sleeve (52) of fig 1b is a longer version of sleeve of fig 1a (para [0023]), and therefore sleeve (52) is considered to be made of the same materials), power and signal cables (58) woven into the fabric layer (52) (wires (58) may be embedded or woven into the fabric layer (52) (para [0030]), a vibration module (56) (vibration units) attached onto the fabric layer (52) by adhesives (para [0029]), such that the fabric based device is soft, wearable, and washable (fabric layer (52) may be fabric such as cotton, wool, polyester, or nylon, which are materials that are known to be soft, wearable, and washable) (para [0024]); and adapted to be wrapped around any body part (device can include multiple sleeves for contacting multiple different limbs of a subject (e.g. legs, arms, neck, trunk, face, or any combination) (para [0034]); wherein the power and signal cables are configured to supply power to the vibration modules (56) (para [0030]); a microcontroller (vibration module (56) is the same as the vibration module (14) of fig 1a (para [0029]), and vibration module (14) includes a microprocessor (para [0026])) attached onto the fabric layer (52) (microprocessor is part of the vibration unit (56), which is attached onto the 
 Walker does not disclose the signal cables are soft and washable.
However, Wistrand in fig 1 teaches a therapeutic garment (4) to be worn by the patient device including signal cables 14 (connection lines) which are soft (flexible and elastic) (para [0055]) and wherein the garment is washable (able to be washed in a normal washing machine (para [0063]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to modify the power and signal cables of Walker to be soft and washable as taught by Wistrand so that device can be wrapped around the user such that the user can move unimpeded (Wistrand, para [0055]) and to allow the device to be washed in a normal washing machine (Wistrand, para [0063]).
The now-modified Walker’s device does not disclose a heating layer configured to receive energy and produce heat, wherein the power and signal cables are configured to supply power to the heating layer.
However Moon teaches a fabric based device for providing vibration (massage belt), and in fig 1, teaches the device having a heating layer (13) (heating portion) configured to receive energy and produce heat (para [0041]) and connected to a 
Therefore, it would have neem obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to modify the fabric based device of modified Walker by providing a heating layer energy and produce heat and connected to a controller by power and signal cables configured to supply power to the heating layer as taught by Moon, as the application of heat to the skin is known in the art as a means to penetrate deeper into tissues has historically been used for pain relief of muscles and joints, as well as for the treatment of certain inflammatory conditions.
The now-modified Walker’s device does not disclose one or more Light Emitting Diodes in the encasing material and welded onto the fabric layers.
However, Pryor in fig 1 teaches a massage device including one or more Light Emitting Diodes (104) within the device (para [0011]). 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to modify the fabric based device of modified Walker by providing one or more Light Emitting Diodes in the encasing material as taught by Pryor in order to provide a light therapy to destroy bacteria and increase blood circulation (Pryor, para [0012]).
The now-modified Walker’s device does not disclose the at least one vibration module, the microcontroller, and the one or more Light Emitting Diodes is embedded in a waterproof encasing material.

Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to modify the device of modified Walker by encapsulating the at least one vibration module, the microcontroller, and the one or more Light Emitting Diodes in a waterproof encasing material such as silicone as taught by Imboden in order to provide enhancement of vibration transmission, provide softness and sound dampening, and ensure a generally waterproof apparatus (Imboden, para [0054]).
The now-modified Walker’s device discloses the at least one vibration module can be attached to the fabric layer by hook and loop closures or adhesives (Walker, para [0029]), but is silent on the at least one vibration module, the microprocessor, and the one or more Light Emitting Diodes are welded to the fabric. The claimed limitations “at least one vibration module . . . welded onto the fabric layer”, “a microcontroller . . . welded onto the fabric layer”, and “one or more Light Emitting Diodes . . . welded onto the fabric” are being treated as a product by process limitation. As set forth in MPEP 2113, product-by-process claims are NOT limited to the manipulations of the recited steps, only to the structure implied by the steps. Thus, even though modified Walker discloses the at least one vibration module is attached to the fabric layer by adhesives (Walker, para [0029]), the product in the modified Walker’s device would be the same or similar as that claimed by welding.

 Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to substitute the adhesive connection between the fabric layer and the vibration module, the microcontroller, and one or more the Light Emitting Diodes of modified Walker with a welding connection between the vibration module, the microcontroller, and one or more the Light Emitting Diodes and the fabric layer as taught by Chauve, as this would be the simple substitution of one known means of attaching a module to a fabric layer of a device for another, which would provide the predictable result of providing an attachment of a module of a stimulation device to a fabric layer.  See MPEP 2143. 
Regarding claim 4, the modified Walker’s reference discloses the encasing material is silicone (Imboden, para [0054]).
Regarding claim 12, the modified Walker’s reference discloses the Light Emitting Diodes (104 of Pryor) are configured to emit blue light (Pryor, para [0012]).
Claims 8 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Walker, Wistrand, Moon, Pryor et al, Imboden et al, and Chauve et al as applied to claim 1, above, and further in view of Sham et al (2012/0330090).
Regarding claim 8, modified Walker discloses a microcontroller. 

However, Sham teaches a stimulation device including a microcontroller (24, 124) attached to a knee cuff (122) (para [0091]), the wherein the microcontroller is configured to receive the instructions wirelessly (microcontroller (24) includes telemetry means (36) configured to allow for the remote operation and control of a device by allowing the operator to remotely send instructions to or program the device) (Sham, para [0084]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to modify the device of modified Walker by providing the microcontroller with a telemetry means so that the microcontroller is configured to receive the instructions wirelessly as taught by Sham in order to allow a physician the ability to control and prescribe treatment modes without the requirement of a face-to-face consultation with the patient, thus making treatment of more convenient for both the patient and the physician (Sham, para [0085]).
Regarding claim 10, modified Walker discloses a microcontroller. 
Modified Walker does not disclose an external device, wherein the external device is configured to communicate with the microcontroller to control the at least one vibration module and heating layer.
However, Sham teaches a stimulation device including a microcontroller (24, 124) attached to a knee cuff (122) (para [0091]), wherein the microcontroller (24) includes telemetry means (36) configured to connect to an external device (34) (computer system) (wherein the external device (34) is configured to communicate with 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to modify the device of modified Walker by providing the microcontroller with a telemetry means configured to communicate with an external device, wherein the external device is configured to communicate with the microcontroller to control the at least one vibration module and heating layer as taught by Sham in order to allow a physician the ability to control and prescribe treatment modes without the requirement of a face-to-face consultation with the patient, thus making treatment of more convenient for both the patient and the physician (Sham, para [0085]).

Response to Arguments
Applicant's arguments filed 12/07/2020 have been fully considered but they are not persuasive. 
Applicant argues on page 5, first full paragraph-fourth full paragraph of Applicant’s remarks, that Waldon discloses a therapeutic joint cover for the knee that is not adapted to be wrapped around any part of the body such as an abdomen, torso, neck, etc., and that any modification would change the principle of operation of the reference.  However, Applicant’s argument is moot in view of the new grounds of rejection in view of Walker, which teaches a fabric-based device with vibration units (56) disposed onto the fabric layer (52) (para [0029]), and wherein the fabric layer (52) can 
Applicant argues on page 5, fifth full paragraph-page 7, second full paragraph of Applicant’s remarks, that neither Sham, Wistrand, nor Imboden disclose a fabric based device that is adapted to be wrapped around any part of the body.  However, as discussed above, because Walker discloses a fabric based device adapted to be wrapped around any body part, the rejection is maintained. 
Applicant argues on page 7, third full paragraph-fourth full paragraph of Applicant’s remarks, that Chauve is not relavent to the instant invention because Chauve’s stimulating member is a stationary member and the present invention discloses a vibrating motor.  The limitation “welded onto the fabric” are being treated as a product by process limitation. As set forth in MPEP 2113, product-by-process claims are NOT limited to the manipulations of the recited steps, only to the structure implied by the steps. Thus, even though Walker discloses the at least one vibration module is attached to the fabric layer by adhesives (Walker, para [0029]), the product in the modified Walker’s device would be the same or similar as that claimed by welding.  Furthermore, it appears that substituting an adhesive connection means with a welding connection would be a simple substitution of one known means of attaching a module to a fabric layer of a device for another, as the use of welding is known in the art to attach modules to a fabric layer, the specification does not disclose any criticality to using a welding process to attach the vibration module to the fabric layer, and it appears that the device of modified Walker would perform equally well if the vibration module, 
Applicant argues on page 8, first full paragraph-fifth full paragraph of Applicant’s remarks, that Moon fails to cure the deficiencies of Waldon.  However, as discussed above, because the modified Walker’s device discloses the limitations of claim 1, the rejection is maintained.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS YOUNG SUL whose telephone number is (571)270-5260.  The examiner can normally be reached on Monday-Friday 8:30 am-5 pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Justine Yu can be reached on 571-272-48354835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 



/DOUGLAS Y SUL/Examiner, Art Unit 3785                                                                                                                                                                                                                                                                                                                                                                                                            /COLIN W STUART/Primary Examiner, Art Unit 3785